Cite as 2015 Ark. App. 31

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-14-389


MICHAEL DALE ALLEY                               Opinion Delivered   January 28, 2015
                               APPELLANT
                                                 APPEAL FROM THE BENTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR-12-880]

STATE OF ARKANSAS                                HONORABLE ROBIN F. GREEN,
                                 APPELLEE        JUDGE

                                                 AFFIRMED



                         RAYMOND R. ABRAMSON, Judge


       Michael Dale Alley appeals his conviction of second-offense driving while intoxicated

(drugs) from the Benton County Circuit Court. Alley was sentenced to thirty days in the

Benton County jail with twenty-three days suspended, ordered to pay $300 in court costs and

a $20 booking fee, and fined $750. On appeal, Alley asserts that the circuit court erred when

it denied his motion to suppress, overruled his Arkansas Rule of Evidence 403 objections, and

denied his motion for a directed verdict. We affirm.

       On October 28, 2011, Benton County Deputy Sheriff Jason Wood stopped Alley’s

vehicle on suspicion that Alley was driving while intoxicated. After performing a traffic stop

and administering three field-sobriety tests, Deputy Wood arrested Alley.

       Alley was later convicted in the Rogers District Court of second-offense DWI. He

appealed his conviction to the Benton County Circuit Court. In the Benton County Circuit
                                  Cite as 2015 Ark. App. 31

Court, Alley filed a motion to suppress the results of the field-sobriety tests. A suppression

hearing was held, and the circuit court denied Alley’s motion.

       On January 8, 2014, a bench trial was held. Deputy Wood testified for the State. He

stated that on October 28, 2011, he saw Alley in the parking lot of a restaurant known to

serve alcohol and observed him having difficulty exiting the lot in his vehicle. He then saw

Alley driving erratically on the road. Deputy Wood explained that after seeing Alley’s erratic

driving, he stopped Alley’s vehicle and asked Alley for his license and registration. He testified

that Alley located the documents but looked at them for several minutes before passing them

over. Deputy Wood testified that Alley then admitted that he had been drinking and had

taken a Klonopin tablet earlier in the evening. Deputy Wood also noted that, during their

conversation, Alley exhibited slurred speech.

       Deputy Wood administered a breathalyzer on Alley, and the test showed less than .08%

breath alcohol. Deputy Wood then directed Alley to perform three field-sobriety tests.

Specifically, Alley performed the one-leg-stand, walk-and-turn, and horizontal gaze

nystagmus tests. Deputy Wood testified that Alley failed all three tests, and a video shown at

trial depicts Alley having difficulty with his balance. After administering the tests, Deputy

Wood arrested Alley. Following his arrest, Alley gave a urine sample, which was sent to the

Arkansas State Crime Lab.

       The State introduced the urine-sample reports into evidence, and Danny Sanders, the

chemist who completed the urine-sample reports, testified about the sample. Sanders stated

that the sample tested positive for tramadol, promethazine, codeine, dihydrocodeine, and


                                                2
                                    Cite as 2015 Ark. App. 31

alprazolam. However, he stated that he did not test the urine to see how much of each drug

was contained in the sample. Sanders further testified that he could not determine from the

sample when Alley ingested the drugs but that it could have been as long as two or three days

prior to his arrest. Alley objected to the introduction of the urine-sample reports, arguing that

the reports violated Arkansas Rule of Evidence 403. Alley made this objection four times, and

the circuit court overruled each of Alley’s objections.

       At the conclusion of the State’s case, Alley moved for a directed verdict, and the circuit

court denied it.1 The court then convicted Alley of second-offense DWI under Arkansas

Code Annotated section 5-65-103(a) (Repl. 2005). Alley now appeals his conviction, asserting

that the trial court erred when it (1) denied his motion to suppress the field-sobriety tests; (2)

overruled his Arkansas Rule of Evidence 403 objections; and (3) denied his motion for a

directed verdict for insufficient evidence.

                                    I. Motion for Directed Verdict

       A motion for directed verdict is a challenge to the sufficiency of the evidence, which

we consider before any other points on appeal. Graham v. State, 2012 Ark. App. 90, at 5, 389
S.W.3d 33, 36. Alley contends that the State presented insufficient evidence to establish his

intoxication by drugs in violation of Arkansas Code Annotated section 5-65-103(a). The test

for determining the sufficiency of the evidence is whether the verdict is supported by

substantial evidence, direct or circumstantial. Id. Substantial evidence is evidence of sufficient

force and character that will, with reasonable certainty, compel a conclusion one way or the


       1
           Alley did not call any witnesses.
                                                  3
                                   Cite as 2015 Ark. App. 31

other without resort to speculation or conjecture. Id. In reviewing a challenge to the

sufficiency of the evidence, this court views the evidence, including any that may have been

erroneously admitted, in the light most favorable to the State and considers only the evidence

that supports the conviction. Id.

       Under Arkansas Code Annotated section 5-56-103(a), it is unlawful for any person

who is intoxicated to operate or be in actual physical control of a motor vehicle.

“Intoxicated” means influenced or affected by the ingestion of alcohol, a controlled substance,

any intoxicant, or any combination of alcohol, a controlled substance, or an intoxicant, to

such a degree that the driver’s reactions, motor skills, and judgment are substantially altered

and the driver, therefore, constitutes a clear and substantial danger of physical injury to himself

and other motorists or pedestrians. Ark. Code Ann. § 5-65-102(2) (Repl. 2005).

       In this case, Alley argues that the State presented insufficient evidence of intoxication

because the State performed only a qualitative analysis on the urine sample and did not

complete a quantitative test on it. Alley also notes that Sanders, the chemist who completed

the analysis, could not link the urine-test results to intoxication. Alley’s argument is

unpersuasive. Without the results of the urine sample, the State offered other substantial

evidence that Alley was intoxicated. Deputy Wood testified that he observed Alley having

difficulty exiting the parking lot and saw him driving erratically on the road. Deputy Wood

further testified that Alley admitted to having taken Klonopin that night and exhibited slurred

speech. Deputy Wood also reported that Alley had difficulty identifying his license and

registration. Moreover, Deputy Wood testified that he administered three field-sobriety tests


                                                4
                                   Cite as 2015 Ark. App. 31

on Alley and he failed all three tests, and a video shown at trial clearly shows Alley having

difficulty with his balance. Deputy Wood’s testimony constitutes substantial evidence to

support the fact-finder’s conclusion that Alley was intoxicated. Accordingly, the circuit court

properly denied Alley’s motion for a directed verdict.

                                      II. Motion to Suppress

       Alley argues that the circuit court should have granted his motion to suppress the field-

sobriety tests because Deputy Wood commanded Alley to perform the tests. In other words,

Alley argues that the Fourth Amendment requires law enforcement officers to receive consent

before directing an individual to take a field-sobriety test. In reviewing a circuit court’s denial

of a motion to suppress evidence, this court conducts a de novo review based on the totality

of the circumstances, reversing only if the circuit court’s ruling is clearly against the

preponderance of the evidence. Stokes v. State, 375 Ark. 394, 291 S.W.3d 155 (2009).

       This court has held that no Fourth Amendment violation occurs when an officer

commands a defendant to perform a field-sobriety test if the officer had reasonable suspicion

that a defendant had committed the offense of DWI. Tiller v. State, 2014 Ark. App. 431, at

5, 439 S.W.3d 705, 708; Fisher v. State, 2013 Ark. App. 301, at 4, 427 S.W.3d 743, 746. In

this case, Alley does not challenge whether Deputy Wood had reasonable suspicion. Alley

argues only that the test should have been suppressed because he never consented. According

to the holdings in Tiller and Fisher, the Fourth Amendment did not require Deputy Wood to

receive consent when he had reasonable suspicion that Alley had committed the offense of




                                                5
                                 Cite as 2015 Ark. App. 31

DWI. Accordingly, the circuit court properly denied Alley’s motion to suppress the field-

sobriety tests.

                        III. Arkansas Rule of Evidence 403 Objections

       Finally, Alley claims that the trial court erred when it admitted into evidence the

urine-sample reports because the reports violate Arkansas Rule of Evidence 403. Our standard

of review for evidentiary rulings is that circuit courts have broad discretion, and a circuit

court’s ruling on the admissibility of evidence will not be reversed absent an abuse of

discretion. Vance v. State, 2011 Ark. 392, at 4, 384 S.W.3d 515, 519. Arkansas Rule of

Evidence 403 provides that “evidence may be excluded if its probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury,

or by considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.” In this case, Alley merely asserts that the reports unfairly prejudiced him because

“no testimony from any state witness linked the urine drug results to any level of

intoxication.” We hold that the admission of the urine-sample reports did not unfairly

prejudice Alley. Accordingly, the circuit court did not abuse its discretion when it admitted

the reports into evidence.

       Affirmed.

       HARRISON and GLOVER, JJ., agree.

       Norwood & Norwood, P.A., by: Doug Norwood and Alison Lee, for appellant.

       Dustin McDaniel, Att’y Gen., by: Kent Holt, Ass’t Att’y Gen., for appellee.




                                              6